Exhibit 5.1 Telephone: 03-6944111 Fax: 03-6091116 Reuven Behar Amir Chen Avraham Well Dr. Gil Orion Israel Fischer Ronald Lehmann Eran Yaniv Atir Jaffe Tal Eyal-Boger Yoram Bonen Raz Tepper Tamar Turjeman-Kedem Anat Shavit Michal Faktor Meital Ben-Basat Tsafrir Negbi Miri Kimhi-Goldstein Gilad Winkler Talya Solomon Orit Malka Oded Revivo Behir Sabban Shay Teken Ron Sitton Shay Adulam Israel Markovitz Sagi Hammer Dan Tzafrir Boaz Noiman Nitzan Sandor Omri Shilo Shelly Ivgi-Golbery Liat Halperin Amit Dat Dror Matatyahu Hila Zonder Messa Merav Shivek Liat Volanovsky-neuman Shiry Trifon Sharon Rosen Efrat Sharon Warren Wienburg Michal Nissani Ofer Priel Sivan Omer Michal Sela Sagi Katz Gali Friedhof Moran Friedman Hadar Sive Ayana Neumann Noya Kislev Michal Tamar Dar Lahav Itay Maoz Yoav Hovav Sharon Klein-Manbar Naama Gil Shir Or Royi Steinmetz Orit Hirschbrand Etti Dolev Yasmin Rubin Nirit Henig Shai Zadik Reut Arviv Elad Shulman Noa Barhum Barak Glickman Tal Wiesengrun Ziv Schwartz Yael Riemer Ranit Waldman Elad Offek Meirav Bar-Zik Ofira Alon Hagit Horowitz Gilad Tuffias Izick Vatensteen Vered Oren Maayan Snir Shira Gillat Ori Avni Yael Shimon-Many Dikla Lavy-Fischer Nohar Bresler Moran Rabbia Perera Roi Warhaftig Shalom Hershkovitz Asaf Gabay Arik Kaufman Tania Cohen Gabriella Strihan Eldad Meller Vardit Zigelbaum Oshrat Mor-Barak Lital Joseph Michal Shnapp Gilad Idisis Ori Shlomai Keren Cohen Tali Delouya Reut Goldstein Keren Alon Meiran Sandelson Zamir Ben Basat Moran Rom Doron Rentsler Hagar Keren-Hackim Nadav Oberman Oz Cohen Lior Bechar Hila Gabay Dana Lahav Doron Kol Hilla Sachs Michal Brandel Itiel Ben Haim Esther Logvinsky Jonathan Braverman Carolyn Zeimer Tsachi Hoftman Oren Shalom Hagar Nagler Moshe Moyal Naama Moshe Keren Shvartzberg Abigail Faust-Grossman Amir Pintow Omer Beer Shani Wexler Amir Varon Karin Ayalon Tali Michlin Keren Shmueli Natali Askira Zvika Itzkovich Roni Asheroff Nir Shlomi Dahan Chen Hershkovitz Shai Avital Jana Rabinovich Lihi Kushnir Mor Gorin Natalie Schneider Adi Flanter Rona Carp Oranit Sofer-Rubin Nadav Zohar Tslil Bainvol Amit Bechler Omer Shani Yonatan Raskin ShiranCohen Romy Martin Michael Lahmy Inbal Borosh Dana Goldstein Shelly Groisman Guy Engel Zohar Haim Shoni Albeck - Adviser Isachar Fischer 1929-2013 April 13, 2015 Check-Cap Ltd. Check-Cap Building Abba Hushi Avenue P.O. Box 1271 Isfiya, 30090 Mount Carmel, Israel Re: Check-Cap Ltd. Ladies and Gentlemen: We have acted as Israeli counsel to Check-Cap Ltd., a company organized under the laws of the State of Israel (the “Company”), in connection with its registration statement on Form S-8 (the “Registration Statement”) filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Securities Act”) covering up to 3,714,632 ordinary shares, par value NIS 0.20 per share, of the Company (collectively, the “Shares”), authorized for issuance under the Check-Cap, LLC 2006 Unit Option Plan, as amended (the “Plan”). In rendering the opinion expressed herein, we have examined the originals, or photocopies or copies, certified or otherwise identified to our satisfaction, of: (i) the Plan; (ii) the Articles of Association of the Company, as currently in effect; and (iii) such other corporate records, resolutions, minutes, agreements, documents and other instruments, and such certificates or comparable documents of public officials and of officers and representatives of the Company as we have deemed relevant and necessary as a basis for this opinion.We have also made inquiries of such officers and representatives as to factual matters as we have deemed relevant and necessary as a basis for this opinion. 3 Daniel Frisch Street Tel Aviv 64731 Israel
